EXHIBIT 10.3




EMPLOYEE AGREEMENT AMENDMENT




THIS AGREEMENT (the “Agreement”) is made and entered into on June 19, 2015 by
and between Interinbox, SA, a Swiss corporation (the “Company”); and Nicholas
Eckert (“Employee”).  




1.

This Agreement amends that certain Contract of Employment dated September 1,
2012 made and entered into by the parties hereto (the “Employee Agreement”).
Capitalized terms herein have the same meaning as used in the Employee
Agreement, unless otherwise noted.




2.

The following shall be inserted into Appendix B of the Employee Agreement, which
shall read as follows:

 

II.

Quarterly Bonus Compensation:




Employee shall be eligible for bonus compensation that will be paid on a
quarterly basis (the “Quarterly Bonus”) that will be earned and payable as
follows:




The annual bonus target amount is CHF 20,000 (the Quarterly Bonus target amount
is CHF 5,000), and will be based on the performance of the executive group and
the individual Employee and based upon overall SMTP, Inc. performance.




The Quarterly Bonus is earned at the close of the applicable quarter and is
intended to be paid shortly after SMTP, Inc reports its financials publicly each
quarter.




If Employee’s employment is terminated for any reason, Employee shall be paid
(a) the full Quarterly Bonus earned, as determined solely by SMTP’s Board of
Directors, for the most recently completed quarter and if Employee’s employment
is terminated by the Company or by mutual agreement, Employee shall be paid (b)
a pro-rated Quarterly Bonus, as determined solely by SMTP’s Board of Directors,
for the calendar quarter in which termination occurs.  




3.

All other provisions of the Employee Agreement remain in full force and effect,
other than any provision that conflicts with the terms and spirit of this
Agreement.




Signature Page Attached





--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.







 

 

INTERINBOX, SA.

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Edward Lawton

(Witness signature)

 

 

Edward Lawton

 

 

 

Director

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

/s/ Nicholas Eckert

(Witness signature)

 

Nicholas Eckert





















